EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Boes on May 27, 2021 (voicemail confirmation to the ex. amendment proposed in a telephone call between the examiner and A. Boes on May 26, 2021).

The application has been amended as follows: 

	Claim 25: Delete “non-bottom edge.” in the last line of claim 25 and insert: --non-bottom edge,
the at least one non-bottom edge includes a first non-bottom edge and a second non-bottom edge; 
wherein the first zone and the second zone are disposed along the first non-bottom edge, and the flexible panel attaches to the base at a third zone disposed along the second non-bottom edge and a fourth zone disposed along the second non-bottom edge, the third zone and the fourth zone defining an opening therebetween along the second non-bottom edge.--
	Delete claim 37. 

	Note also the replacement drawings (Fig.6B and 6C) and amendment to the specification of 5/21/2021 are accepted.




Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732